DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1–20 are allowed.
	Regarding claims 1–10, the prior art does not teach or suggest the claimed, “upon a remaining amount of a recording agent in a second cartridge that has been mounted in the image forming apparatus after the first cartridge is dismounted decreasing to or below a first threshold value as detected by the sensor, perform an operation to control the output device in accordance with the previous remaining amount, the operation including controlling the output device to output information if the previous remaining amount is a first amount, and the information is not output by the output device if the previous remaining amount is a second amount that is less than the first amount.”
Regarding claims 11–20, the prior art does not teach or suggest the claimed, “upon a remaining amount of a recording agent in a second cartridge that has been mounted in the image forming apparatus after the first cartridge is dismounted decreasing to or below a first threshold value as detected by the sensor, performing an operation to control an output device that is configured to output at least one of visual or audio information in accordance with a value of the previous remaining amount, the operation including controlling the output device to output information if the previous remaining amount is a first amount, and the information is not output by the output device if the previous remaining amount is a second amount that is less than the first amount.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYAN D WALSH/            Primary Examiner, Art Unit 2852